Filed 3/18/21 P. v. Flowers CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077976

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD193788)

 RICO FLOWERS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
John M. Thompson, Judge. Affirmed.
         David L. Polsky, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2007, a jury convicted Rico Flowers of first degree murder (Pen.

Code,1 § 187, subd. (a)). The jury also found true an allegation that Flowers
personally discharged a firearm causing death or great bodily injury
(§ 12022.53, subd. (d)) and that the crime was committed for the benefit of a


1        All further statutory references are to the Penal Code.
criminal street gang (§ 186.22, subd. (b)(1)). The court sentenced Flowers to
an indeterminate term of 50 years to life in prison.
      Flowers appealed and this court affirmed the judgment in an
unpublished opinion. (People v. Flowers (D051720, Jan. 22, 2009) [nonpub.
opn.].)
      In 2019, Flowers filed a petition for resentencing under section 1170.95.
The court appointed counsel, received briefing from the parties, and reviewed
the record of conviction. The court found the record established Flowers was
the actual killer and was therefore ineligible for relief under section 1170.95.
The court denied the petition by written order.
      Flowers filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating he has not been able to identify any
arguable issue for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Flowers the opportunity
to file his own brief on appeal, but he has not responded.
                            STATEMENT OF FACTS
      The facts of the offenses in this case are fully set forth in our prior
opinion in People v. Flowers, supra, D051720. We will not repeat them here.
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
this court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court prejudicially
erred by summarily denying the petition for resentencing for failure to set
forth a prima facie case for relief.


                                        2
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Flowers on this appeal.
                               DISPOSITION
      The order denying appellant’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                      3